
	
		II
		112th CONGRESS
		2d Session
		S. 3602
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To repeal the nutrition entitlement programs and
		  establish a food stamp block grant program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Food Stamp Restoration Act of
			 2012.
		2.Food stamp block
			 grant program
			(a)In
			 generalFor each of fiscal
			 years 2014 through 2021, the Secretary of Agriculture (referred to in this Act
			 as the Secretary) shall establish a food stamp block grant program
			 under which the Secretary shall make annual grants to each participating State
			 that establishes a food stamp program in the State and submits to the Secretary
			 annual reports under subsection (d).
			(b)RequirementsAs
			 a requirement of receiving grants under this section, the Governor of each
			 participating State shall certify that the State food stamp program
			 includes—
				(1)work
			 requirements;
				(2)mandatory drug
			 testing;
				(3)verification of
			 citizenship or proof of lawful permanent residency of the United States;
			 and
				(4)limitations on
			 the eligible uses of benefits that are at least as restrictive as the
			 limitations in place for the supplemental nutrition assistance program
			 established under the Food and Nutrition Act of
			 2008 (7 U.S.C. 2011 et seq.) as of May 31, 2012.
				(c)Amount of
			 grantFor each fiscal year,
			 the Secretary shall make a grant to each participating State in an amount equal
			 to the product of—
				(1)the amount made available under section 3
			 for the applicable fiscal year; and
				(2)the proportion
			 that—
					(A)the number of
			 legal residents in the State whose income does not exceed 100 percent of the
			 poverty line (as defined in section 673(2) of the Community Services Block
			 Grant Act (42 U.S.C. 9902(2), including any revision required by such section))
			 applicable to a family of the size involved; bears to
					(B)the number of
			 such individuals in all participating States for the applicable fiscal year,
			 based on data for the most recent fiscal year for which data is
			 available.
					(d)Annual report
			 requirements
				(1)In
			 generalNot later than
			 January 1 of each year, each State that receives a grant under this section
			 shall submit to the Secretary a report that shall include, for the year covered
			 by the report—
					(A)a description of
			 the structure and design of the food stamp program of the State, including the
			 manner in which residents of the State qualify for the program;
					(B)the cost the
			 State incurs to administer the program;
					(C)whether the State
			 has established a rainy day fund for the food stamp program of the State;
			 and
					(D)general
			 statistics about participation in the food stamp program.
					(2)AuditEach
			 year, the Comptroller General of the United States shall—
					(A)conduct an audit
			 on the effectiveness of the nutritional assistance block grant program and the
			 manner in which each participating State is implementing the program;
			 and
					(B)not later than
			 June 30, submit to the appropriate committees of Congress a report
			 describing—
						(i)the
			 results of the audit; and
						(ii)the manner in which the State will carry
			 out the food stamp program in the State, including eligibility and fraud
			 prevention requirements.
						(e)Use of
			 funds
				(1)In
			 generalA State that receives a grant under this section may use
			 the grant in any manner determined to be appropriate by the State to provide
			 food stamps to the legal residents of the State.
				(2)Availability of
			 fundsGrant funds made available to a State under this section
			 shall—
					(A)remain available
			 to the State for a period of 5 years; and
					(B)after that
			 period, shall—
						(i)revert to the
			 Federal Government to be deposited in the Treasury and used for Federal budget
			 deficit reduction; or
						(ii)if
			 there is no Federal budget deficit, be used to reduce the Federal debt in such
			 manner as the Secretary of the Treasury considers appropriate.
						3.Funding
			(a)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this Act—
				(1)for fiscal year
			 2014, $40,000,000,000;
				(2)for fiscal year
			 2015, $40,700,000,000;
				(3)for fiscal year
			 2016, $41,600,000,000;
				(4)for fiscal year
			 2017, $42,400,000,000;
				(5)for fiscal year
			 2018, $43,200,000,000;
				(6)for fiscal year
			 2019, $44,100,000,000;
				(7)for fiscal year
			 2020, $45,000,000,000; and
				(8)for fiscal year
			 2021, $45,900,000,000.
				(b)Discretionary
			 spending limit adjustmentSection 251(c) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)) is amended—
				(1)in paragraph (3),
			 by striking the figure and inserting $1,106,000,000,000;
				(2)in paragraph (4),
			 by striking the figure and inserting $1,126,700,000,000;
				(3)in paragraph (5),
			 by striking the figure and inserting $1,148,600,000,000;
				(4)in paragraph (6),
			 by striking the figure and inserting $1,173,400,000,000;
				(5)in paragraph (7),
			 by striking the figure and inserting $1,199,200,000,000;
				(6)in paragraph (8),
			 by striking the figure and inserting $1,226,100,000,000;
				(7)in paragraph (9),
			 by striking the figure and inserting $1,253,000,000,000;
			 and
				(8)in paragraph
			 (10), by striking the figure and inserting
			 $1,279,900,000,000.
				(c)Discretionary
			 cap adjustment for new program spendingSection 251A(2) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(2)) is amended—
				(1)in subparagraph
			 (B)(ii), by striking the figure and inserting
			 $550,000,000,000;
				(2)in subparagraph
			 (C)(ii), by striking the figure and inserting
			 $560,700,000,000;
				(3)in subparagraph
			 (D)(ii), by striking the figure and inserting
			 $571,600,000,000;
				(4)in subparagraph
			 (E)(ii), by striking the figure and inserting
			 $583,400,000,000;
				(5)in subparagraph
			 (F)(ii), by striking the figure and inserting
			 $596,200,000,000;
				(6)in subparagraph
			 (G)(ii), by striking the figure and inserting
			 $610,100,000,000;
				(7)in subparagraph
			 (H)(ii), by striking the figure and inserting $623,000,000,000;
			 and
				(8)in subparagraph
			 (I)(ii), by striking the figure and inserting
			 $635,900,000,000.
				4.Repeals
			(a)In
			 generalEffective September
			 30, 2013, the Food and Nutrition Act of 2008
			 (7 U.S.C. 2011 et seq.) is repealed.
			(b)Repeal of
			 mandatory funding
				(1)In
			 generalNotwithstanding any other provision of law, effective
			 September 30, 2013, the supplemental nutrition assistance program established
			 under the Food and Nutrition Act of
			 2008 (7 U.S.C. 2011 et seq.) (as in effect prior to that date) shall
			 cease to be a program funded through direct spending (as defined in section
			 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2
			 U.S.C. 900(c)) prior to the amendment made by paragraph (2)).
				(2)Direct
			 spendingEffective September
			 30, 2013, section 250(c)(8) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 (2 U.S.C. 900(c)(8)) is amended—
					(A)in subparagraph (A), by adding
			 and at the end;
					(B)in subparagraph
			 (B), by striking ; and at the end and inserting a period;
			 and
					(C)by striking
			 subparagraph (C).
					(3)Entitlement
			 authorityEffective September 30, 2013, section 3(9) of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(9)) is
			 amended—
					(A)by striking
			 means— and all that follows through the authority to
			 make and inserting means the authority to make;
					(B)by striking
			 ; and and inserting a period; and
					(C)by striking
			 subparagraph (B).
					(4)Other direct
			 spendingEffective September
			 30, 2013, section 1026(5) of the Congressional Budget and Impoundment Control
			 Act of 1974 (2 U.S.C. 691e(5)) is amended—
					(A)in subparagraph (A), by adding
			 and at the end;
					(B)in subparagraph
			 (B), by striking ; and at the end and inserting a period;
			 and
					(C)by striking
			 subparagraph (C).
					(c)Relationship to
			 other lawAny reference in this Act, an amendment made by this
			 Act, or any other Act to the supplemental nutrition assistance program shall be
			 considered to be a reference to the food stamp block grant program under this
			 Act.
			5.BaselineNotwithstanding section 257 of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907), the baseline
			 shall assume that, on and after September 30, 2013, no benefits shall be
			 provided under the supplemental nutrition assistance program established under
			 the Food and Nutrition Act of 2008
			 (7 U.S.C. 2011 et seq.) (as in effect prior to that date).
		
